DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Application 17/720,189 filed on 4/13/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 17/020,445. 
 Although the claims at issue are not identical, they are not patentably distinct from each other because:

                         Current application 17/720,189 
                  Co-pending application (17/020,445)
1. A control console incorporating digital handwheels, comprising: 
a console body having a first front surface portion, and a second front surface portion; 
a first handwheel coupled to the first front surface portion; 
a second handwheel coupled to the second front surface portion; 
wherein if the first handwheel undergoes an angular rotation, a first rotation detector sends signals to a controller so that a first motor brakes to resist a first handwheel angular acceleration and to give the first handwheel a first simulated behavior corresponding to heavier wheel feel; and 






wherein if the second handwheel undergoes an angular rotation, a second rotation detector sends signals to a controller so that a second motor brakes to resist a second handwheel angular acceleration and to give the second handwheel a second simulated behavior corresponding to heavier wheel feel.
7. A digital handwheel system to control camera movements comprising: 
a first motor having a first rotor;
 a first handwheel coupled with the first rotor such that a first rotation of the first handwheel causes the first rotor to turn; 
a first rotation detector configured to detect the first rotation of the first handwheel;
 wherein if the first handwheel undergoes a first angular rotation, the first rotation detector sends signals to a first controller so that first handwheel angular acceleration can be reduced, and the controller then tells the first motor to brake to resist the first handwheel angular acceleration and to give the first handwheel a simulated behavior corresponding to heavier wheel feel;  
a second motor having a second rotor; a second handwheel coupled with the second rotor such that a second rotation of the second handwheel causes the second rotor to turn; a second rotation detector configured to detect the second rotation of the second handwheel; and 
wherein if the second handwheel undergoes a second angular rotation, the second rotation detector sends signals to a second controller so that second handwheel angular acceleration can be reduced, and the controller then tells the second motor to brake to resist the second handwheel angular acceleration and to give the second handwheel a simulated behavior corresponding to heavier wheel feel; and  wherein the first handwheel is configured to control rotation about a first axis and the second handwheel is configured to control rotation about a second axis.


The pending claim 1 of current application is the same in scope as the co-pending application (17/020,445) claim 7, and only differs in breath of terminology. Such “a console body having a first front surface portion and a second front surface portion” mentioned in claim 1 of current application. Even though the conflicting claim 7 of the co-pending application 17/020,445 doesn’t mention the first front surface portion and the second front surface portion and this is a minor difference from the co-pending application claim as the pending application should have some type of surface to hold the handwheels as well.
Higbie (US 2013/0257602) shows in the drawing reproduced below (under 35 USC § 102) the console body having a first front surface portion and a second front surface portion.
Given the teaching of Higbie, it would have been obvious to have the first and second handwheel of the co-pending application 17/720,189 with first and second front surface to support the handwheels. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have been allowed but not in fact been published in a patent. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being taught by Higbie (US 2013/0257602).

Regarding claim 1, Higbie teaches:
A control console incorporating digital handwheels (Fig. 2), comprising: 
a console body having a first front surface portion, and a second front surface portion (see reproduced picture below that shows first front surface and second front surface); 
a first handwheel coupled to the first front surface portion (first handwheel 12 coupled to the first front surface portion); 
a second handwheel coupled to the second front surface portion (second handwheel 12 coupled to the second front surface portion); 
wherein if the first handwheel undergoes an angular rotation ([0020]: handwheel assemblies operate in a position encoder mode, thus the handwheel undergoes angular rotation), a first rotation detector ([0020]: position encoder) sends signals to a controller (Fig. 7 shows a process 52 that control circuitry 50 of Fig. 4 performs based from position feedback) so that a first motor ([0024]: haptic element 24 comprises motor and handwheel 12 is the assembly) brakes to resist a first handwheel angular acceleration (Fig. 4 shows the haptic element 26 as a brake as coils 44 are energized, thus acceleration, magnetic particles 34 impart a resistive braking torque [0023]-[0028]) and to give the first handwheel a first simulated behavior corresponding to heavier wheel feel (Abstract: haptic force feedback effects that simulate forces with controls for mechanical heads; such force resulting from handwheel acceleration, deceleration, gear cogging); and 
wherein if the second handwheel undergoes an angular rotation ([0020]), a second rotation detector (Fig. 3 shows the structure of each handwheel assembly 12; thus the second handwheel has a second position encoder) sends signals to a controller(Fig. 7 shows a process 52 that control circuitry 50 of Fig. 4 performs based from position feedback) so that a second motor ([0024]: haptic element 24 comprises motor and handwheel 12 is the assembly) brakes to resist a second handwheel angular acceleration (Fig. 4 shows the haptic element 26 as a brake as coils 44 are energized, thus acceleration, magnetic particles 34 impart a resistive braking torque [0023]-[0028]) and to give the second handwheel a second simulated behavior corresponding to heavier wheel feel (Abstract: haptic force feedback effects that simulate forces with controls for mechanical heads; such force resulting from handwheel acceleration, deceleration, gear cogging).  


    PNG
    media_image1.png
    581
    584
    media_image1.png
    Greyscale


Regarding claim 2, Higbie teaches:
The control console of claim 1, further comprising at least one antenna to facilitate wireless communication with a first remote motor that is controlled by the first handwheel and a second remote motor that is controlled by the second handwheel ([0047]: electrically-driven control elements used for remote heads; wherein these electrical control element are coupled to the remote head and a haptic force feedback system coupled to the control element that has motion; thus wireless communication with a first and second remote motor that is controlled by first and second handwheel; see also claim 1 of Higbie).  

Regarding claim 3, Higbie teaches:
The control console of claim 1, wherein the first handwheel is prevented from rotating past a first hard limit by the controller and the first motor, and wherein the second handwheel is prevented from rotating past a second hard stop by controller and the second motor ([0047]: resistive force as the handwheel is accelerated).  

Regarding claim 4, Higbie teaches:
 The control console of claim 1, wherein the first handwheel is oriented at an angle relative to the second handwheel (Fig. 2 and 3 shows that the respective handwheels 12 are oriented at an angle relative to the other).  

Regarding claim 5, Higbie teaches:
The control console of claim 4, wherein the angle is around 90 degrees (Fig. 1 shows that the handwheel of the 1st and 3rd handwheel is around 90 degree).  

Regarding claim 6, Higbie teaches:
The control console of claim 1, wherein the console body further comprises a first input ([0019]: input including knob, etc) that is configured to adjust a first parameter, and wherein the first parameter defines how the controller brakes the first handwheel ([0044]: input to decelerate the handwheel).  

Regarding claim 7, Higbie teaches:
The control console of claim 6, wherein the console body further comprises a second input that is configured to adjust a second parameter ([0035]: first and second input device for inputting count data from motion sensing transducer), and wherein the second parameter defines how the controller brakes the second handwheel ([0035]: velocity data, acceleration data; [0044]: input to decelerate the handwheel).  

Regarding claim 8, Higbie teaches:
 A control console incorporating digital handwheels (Fig. 2), comprising:
 a console body having a front surface portion (see reproduced picture abvoe that shows front surface); 
a handwheel coupled to the front surface portion (first handwheel 12 coupled to the first front surface portion); 
wherein if the handwheel undergoes an angular rotation ([0020]), a rotation detector (Fig. 3 shows a position encoder) sends signals to a controller (Fig. 7 shows a process 52 that control circuitry 50 of Fig. 4 performs based from position feedback) so that a motor ([0024]: haptic element 24 comprises motor and handwheel 12 is the assembly) brakes to resist a handwheel angular acceleration (Fig. 4 shows the haptic element 26 as a brake as coils 44 are energized, thus acceleration, magnetic particles 34 impart a resistive braking torque ([0023]-[0028])  and to give the handwheel a simulated behavior corresponding to heavier wheel feel  (Abstract: haptic force feedback effects that simulate forces with controls for mechanical heads; such force resulting from handwheel acceleration, deceleration, gear cogging); and 
the console body comprising an input configured to adjust a handwheel parameter [0035]: first and second input device for inputting count data from motion sensing transducer), and wherein the handwheel parameter defines how the controller brakes the handwheel ([0035]: velocity data, acceleration data; [0044]: input to decelerate the handwheel).  

Regarding claim 9, Higbie teaches:
The control console of claim 8, further comprising at least one antenna to facilitate wireless communication with a remote motor that is controlled by the handwheel ([0047]: electrically-driven control elements used for remote heads; wherein these electrical control element are coupled to the remote head and a haptic force feedback system coupled to the control element that has motion; thus wireless communication with a first and second remote motor that is controlled by first and second handwheel; see also claim 1 of Higbie).  

Regarding claim 10, Higbie teaches:
 The control console of claim 1, wherein the handwheel is prevented from rotating past a first hard limit by the controller and the motor ([0047]: resistive force as the handwheel is accelerated).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279. The examiner can normally be reached Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                        
9/27/22

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846